DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2021 has been entered.


Claims 1, 3, 4, 6-8, 10, 11, 13-15, 17, 18 and 20 are pending.

Response to Arguments

Applicant’s arguments in light of amendments of independent claims and in view of Specification are persuasive. The rejection of the claims is withdrawn.
       Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


1. (Currently Amended) A blockchain in a blockchain network, the blockchain
comprising:
a hardware-implemented processor that executes one or more instructions 
stored in an associated memory to configure the processor to:
receive a request to access a device from a requestor, the request including identification information;
distribute the request to a plurality of authorization entities in the blockchain network;
receive authorization decisions from a number of authorization entities of the plurality of authorization entities;
store the authorization decisions in one or more blocks of the blockchain;
and 
identify that the authorization decisions satisfy an authorization policy of the blockchain;
store the identification information and evidence supporting the identification that the authorization decisions satisfy the authorization policy of the blockchain:
send an authorization trigger to a security vault to release a public key;
and
send the public key to access the device to the requestor based on the identification that the authorization decisions satisfy the authorization policy.

4. (Currently Amended) The blockchain of claim 1 [[0]], wherein store the public key in a block of the blockchain.

6. (Currently Amended) The blockchain of claim 1 [[0]], wherein the policy is implemented in chaincode of the blockchain.

7. (Currently Amended) blockchain of claim 1 [[0]], the hardware-implemented processor is further configured to:
	receive secure content from the device using the public key; and
	store the secure content in the blockchain.

11. (Currently Amended) The method of claim 8 [[0]], comprising:
	storing the public key in a block of the blockchain.

13. (Currently Amended) The method of claim 8 [[0]], wherein the policy is implemented in chaincode of the blockchain.

14. (Currently Amended) The method of claim 8 [[0]], comprising:
	receiving secure content from the device using the public key; and
	storing the secure content in the blockchain.

17. (Currently Amended) The non-transitory computer readable medium of claim 15 [[0]], wherein the one or more instructions further cause the processor to perform:
	storing the access request in the blockchain.

18. (Currently Amended) The non-transitory computer readable medium of claim 15 [[0]], wherein the one or more instructions further cause the processor to perform:
	storing the public key in a block of the blockchain.

20. (Currently Amended) The non-transitory computer readable medium of claim 15 [[0]], wherein the policy is implemented in chaincode of the blockchain.

				Allowable Subject Matter
Claims 1, 3, 4, 6-8, 10, 11, 13-15, 17, 18 and 20 are allowed.

    Reason for allowance
The invention defined in claims 1, 8 and 15 are not suggested by the prior art of record. 
The prior art of record (in particular, Monica; Diogo et al. US 20200234278 A1, Bakalis; Konstantinos et al. US 20190363881 A1, Muthukrishnan; Ravi Krishnan et al. US 20190364426 A1, Li; Feng et al. US 11025417 B2, Zhang; Yixiang US 10819509, HIGGINS; Stephen US 20180121918 A1, Sudia, Frank W. et al. US 20020029337 A1, Borandi; Todd US 20180144342 A1, Sandberg-Maitland; William et al. US 20190305938 A1, DAVIS; Steven Charles US 20190213821 A1, ALON; Haggai et al. US 20210012278 A1 and VALENCIA; RENATO US 20200027169) singly or in combination does not disclose, with respect to independent claim 1 “receive authorization decisions from a number of authorization entities of the plurality of authorization entities;
store the authorization decisions in one or more blocks of the blockchain;
and 
identify that the authorization decisions satisfy an authorization policy of the blockchain;
store the identification information and evidence supporting the identification that the authorization decisions satisfy the authorization policy of the blockchain:
send an authorization trigger to a security vault to release a public key;
and
send the public key to access the device to the requestor based on the identification that the authorization decisions satisfy the authorization policy.” and similar 
Therefore independent claims 1, 8 and 15 are allowed.
Dependent claims 3, 4, 6, 7, 10, 11, 13, 14, 17, 18 and 20 are also allowed based on their dependencies on independent claims 1, 8 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956. The examiner can normally be reached 10:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/GHODRAT JAMSHIDI/Primary Examiner, Art Unit 2493